Case 1:21-cv-00081-JRH-BKE Document1 Filed 05/12/21 Page 1of5

Daniel Bloebaum,
Plaintiff

VS.
Department of Veteran Affairs, Denis McDonough,

Secretary United States Department of Veteran Affairs,
Defendant.

i.

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Civil Action No.:

)
)
)
)
)
)
)
)

COMPLAINT FOR DAMAGES

This is an employment action brought by Plaintiff Daniel Bloebaum to recover
damages against the Department of Veteran Affairs for violation of the Plaintiff's
right including employment discrimination and retaliation in violation of Title VII
of the Civil Rights Act of 1964 (Title VID, as amended, 42 U.S.C. §20006¢ et seq.
Parties
Plaintiff, Daniel Bloebaum, resides at 3014 Oakmont Court, Saint Charles, MO
63301.
Defendant, Department of Veteran Affairs, may be served pursuant to Federal
Rules of Civil Procedure § 4(i) by serving Denis McDonough, Secretary of the
department of Veteran affairs at 810 Vermont Avenue NW, Washington, D.C.
20420, Merrick Garland as US Department of Justice, 950 Pennsylvania Avenue
NW, Washington, DC 20530, and David Estes US attorney for the Southern
District of Georgia, 600 James Brown Blvd. Suite 200, Augusta, Georgia 30901.
The actions that form the basis of this complaint occurred at the Department of

Veteran Affairs in Augusta, Georgia.
Case 1:21-cv-00081-JRH-BKE Document1 Filed 05/12/21 Page 2 of 5

10.

11.

Jurisdiction

This is an action involving subject matter jurisdiction and a violation of Title VII
by failing to hire the Plaintiff for engaging in protected activity when he had been
selected for a position with the Department of Veteran Affairs in Augusta,
Georgia.

Jurisdiction and Venue are proper in the United States District Court Northern
District of Georgia pursuant to 28 U.S.C. 1391 (c) (2).
Exhaustion of administrative remedies

Plaintiff filed his discrimination and retaliation complaint with the U.S. Equal
Employment Opportunity Commission a decision on the request for
reconsideration was made on February 22, 2021 (Appeal No.: 202003022,
Request No.: 202100977) which was the Commission’s final decision and gave
the Plaintiff 90 days to file in United States District Court.

Factual Allegations

The Plaintiff applied and was selected for a Program Specialist Position with the
Department of Veteran Affairs.

On July 8, 2015, Plaintiff learned that despite being selected for the position of
Program Specialist he was not hired.

Mr. Elko the selecting official was prohibited from hiring the Plaintiff by Ms.
Cox-Henley.

Ms. Cox- Henley directed Mr. Elko, to not hire Complainant due to the negative
feedback provided by Mr. Ronald Keen, former Chief Nurse for Ambulatory Care

and Ms. Nancy Gilmore-Lee, Chief Nurse for Geriatrics and Extended Care,
Case 1:21-cv-00081-JRH-BKE Document1 Filed 05/12/21 Page 3 of 5

based upon their experiences with Plaintiff while working with him at the
Eisenhower Army Hospital in Augusta, Georgia.

12. The only interactions that the Plaintiff had with Ronald Keen and Nancy Gilmore-
Lee at Dwight D. Eisenhower Army Medical Center were in connection to
protected EEO activity.

13. The Agency was aware of Plaintiffs engagement in protected activity at Dwight
D. Eisenhower Medical Center.

14. Plaintiff lost work and income as a result of the Agency’s failure to hire the
Plaintiff for the Program Specialist position, despite effort to find replacement
work.

15. The above described retaliation was done to dissuade the Plaintiff and others from
engaging in EEO activity against the Defendant.

16. Plaintiff is entitled to compensatory and punitive damages as a result of
Defendant’s retaliation.

17. Plaintiff is entitled to back pay.

18. Plaintiff is entitled to front pay for the income he will lose by not being hired for
the position.

19. Plaintiff is entitled to prejudgment interest.

20. Plaintiff is entitled to costs and attorney fees to pursue this action.

Prayer for relief

Wherefore, Plaintiff prays that he be:

(a) Awarded compensatory damages;

(b) Awarded back pay for the difference in pay from the date of not hiring Plaintiff;
Case 1:21-cv-00081-JRH-BKE Document1 Filed 05/12/21 Page 4 of 5

(c) Awarded prejudgment interest;

(d) Awarded “front pay” for the future income he will lose as a result of not hiring the
Plaintiff.

(e) Awarded punitive damages;

(f) Awarded reasonable attorney fees and costs and;

(g) Requests such other and further relief as this Honorable Court may provide.

Jury Demand

Plaintiff, Daniel Bloebaum, demands a trial by jury on all the issues in this action

which are triable by law.

—7

Respectfully submitted this day of May 2021.

as ;

Shellana Welch

Georgia Bar No.: 484058
P.O. Box 358

Grovetown, Georgia 30313
Telephone: (706) 750-8455
shellana.welch@gmail.com
Case 1:21-cv-00081-JRH-BKE Document1 Filed 05/12/21 Page 5 of5

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

  

Danie! Bloebawn, }
Plaintiff ) Civil Action No.:

J

VS. }

}

Department of Veteran Affairs, Denis McDonough, )

Scnutace United States Department of Veteran Affairs, }

Defendant. 3

Verification

Personally appeared before me, the undersigned officer, duly authorized to
administer oaths, Daniel Blocbaum who first being duly sworn, deposes, and states that
the statements contained in the within and forgoing Complaint for Damages are true and
correct to the best of his knowledge, information, and belief. However, said information
is not based solely upon the information of the executing party, but includes information
obtained through his agents, representatives, and attorneys.

The word usage and sentence structure may be that of the attorney assisting in the
preparation of documents and does not necessarily purport to be the precise language of
the exec “ne party.

This day of _ MAY Yo 02

fi

I] / iff
KAA Ff ———
Daniel Bloebaum

Swom and Subscribed ta me
This OD  dayof MG), 2021,

Notary Public Ad fle
State of Missouri.

My Commission Expires:

io f22][ta2z

gart ili tigg on

se Te
we ah t. AO ig

ae

 

  
  
   

=. 3 1%
2 / Commission = =
= : #37893037 : =
= 2 St Chae Hee -
Ze a Ce unty

  

 
